Case 1:20-cv-01271-JPH-DLP Document 29 Filed 06/29/20 Page 1 of 3 PageID #: 272




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

 BARBARA TULLY,                              )
 KATHARINE BLACK,                            )
 MARC BLACK,                                 )
 SHELLY BROWN,                               )
 DAVID CARTER,                               )
 REBECCA GAINES,                             )
 JANICE JOHNSON,                             )
 ELIZABETH KMIECIAK,                         )
 CHAQUITTA MCCLEARY,                         )
 KATHERINE PAOLACCI,                         )
 DAVID SLIVKA,                               )
 DOMINIC TUMMINELLO,                         )
 INDIANA VOTE BY MAIL, INC.,                 )
                                             )
                          Plaintiffs,        )
                                             )
                     v.                      )     No. 1:20-cv-01271-JPH-DLP
                                             )
 PAUL OKESON,                                )
 S. ANTHONY LONG,                            )
 SUZANNAH WILSON OVERHOLT,                   )
 ZACHARY E. KLUTZ,                           )
 CONNIE LAWSON,                              )
                                             )
                          Defendants.        )



                ORDER REGARDING PROTECTIVE ORDERS

        In the event an agreed protective order is required in this matter, the

  parties shall file a motion seeking the entry of such an order, attaching thereto

  the proposed protective order. The parties shall either use the Court’s Uniform

  Protective Order http://www.insd.uscourts.gov/court-info/local-rules-and-orders

  or explain in the motion why a different form of order is being proposed. If
Case 1:20-cv-01271-JPH-DLP Document 29 Filed 06/29/20 Page 2 of 3 PageID #: 273




  the parties use the Court’s Uniform Protective Order, the motion seeking entry of

  the order shall articulate any changes that were made to the Court’s standard

  form. The parties shall also either replace Section VIII of the Uniform

  Protective Order with the following language or include the following language

  in any alternative form of protective order that may be submitted or explain in

  detail in the motion any deviation from this instruction:


         VIII. REQUESTS TO SEAL

                A.     Filing Documents Under Seal: The parties shall comply

         with Local Rule 5-11 when filing material designated as protected

         information pursuant to this order. Over-redaction of documents sought

         to be maintained under seal may result in the denial of a motion to seal.


                B.   Challenging "Confidential" or “Attorneys’ Eyes Only”

         Designations: Prior to the filing of any motion seeking to challenge

         the designation of information as "Confidential" or “Attorneys’ Eyes

         Only” as set forth in Section IV above, the parties will request a

         telephonic conference with the Magistrate Judge to discuss the issue,

         following which the contesting party may move for an order removing or

         altering the "Confidential" or “Attorneys’ Eyes Only” designation with

         regard to such document(s).

         Additionally, if any proposed protective order purports to allow

   documents to be designated as “Attorneys’ Eyes Only,” such proposed order

   must include a precise definition of the documents that may be designated as
Case 1:20-cv-01271-JPH-DLP Document 29 Filed 06/29/20 Page 3 of 3 PageID #: 274




   “Attorneys’ Eyes Only” pursuant to the order.

          A motion for the entry of an agreed protective order should be filed as soon

   as practicable, but in any event no later than 14 days prior to the original due

   date for any discovery response with regard to which the responding party

   proposes to rely upon the protective order when responding.


          SO ORDERED.


          Date: 06/29/2020




 Distribution:

 All ECF-registered counsel of record via email
